Citation Nr: 1132812	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-31 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1963 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for an acquired psychiatric disorder, to include depressive disorder.

In February 2010, the Board remanded this case for additional development.  The appeal has now been returned for further review by the Board.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the February 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

An acquired psychiatric disorder, to include depressive disorder, is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depressive disorder, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a December 2006 letter, sent prior to the initial unfavorable AOJ decision issued in March 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the December 2006 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA- authorized treatment records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R. § 3.159(c).  VA has a duty to obtain a medical examination if the evidence establishes:  (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; and (3) the current disability may be associated with the in-service event, but (4) there is insufficient evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Relevant to the duty to assist, the Veteran's service, VA, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In this regard, the Board notes that, in his statements made to VA during the course of the appeal, the Veteran asserted that he had been treated for depression since the early 1980's.  To date, the Veteran has not identified a source of records demonstrating such treatment.  The duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, the Board finds that VA has satisfied it's duty to assist in this regard.

The Veteran was also provided with a VA examination in May 2010.  Neither the Veteran nor his representative have alleged that the VA examination or the opinion is inadequate.  Moreover, the Board finds that the May 2010 VA examination and opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The opinion considered all of the pertinent evidence of record, to include VA and private treatment records, and the statements of the Veteran, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.

Additionally, the Board finds there has been substantial compliance with its February 2010 remand directives. The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries, supra.   The record indicates that the AOJ obtained and associated with the claims file identified VA treatment records and afforded the Veteran a VA examination in May 2010.  The AOJ later issued a supplemental statement of the case in May 2011.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand.  See Stegall, supra (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

Thus, the Board finds that VA has fully satisfied the duty to notify and assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

In order to establish service connection, three elements must be established. There must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain chronic diseases, including psychosis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  "Psychosis" is defined by regulation to include brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  The Veteran has not been diagnosed with any psychosis as defined by 38 C.F.R. 
§ 3.384 and, therefore, further consideration of presumptive service connection for such a disorder is not warranted.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his current acquired psychiatric disorder, diagnosed as depressive disorder, is related to his service in the Korean War.  Specifically, in his April 2008 Notice of Disagreement and October 2008 Substantive Appeal, the Veteran asserted that he was subjected to freezing cold weather and bitter conditions during the year he was stationed in Korea, and that this lifestyle was traumatic.  He asserted that his year living in Korea was most difficult due to primitive living, including no television or civilian clothing.  He reported that he had encountered problems adjusting back to civilian life subsequent to separation from service.  He asserted that he has had depression ever since the early 1980's.  

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of an acquired psychiatric disorder.  Report of Medical Examination, dated in February 1966 and conducted for the purpose of separation from service, is silent for any psychiatric abnormalities.  Report of Medical History, dated at that time and completed by the Veteran, indicates that he denied a history of depression or excessive worry or nervous trouble of any sort.  

The evidence of record reflects a current diagnosis of an acquired psychiatric disorder.  In this regard, on VA examination in May 2010, the Veteran was diagnosed with depressive disorder.  The Board notes that the evidence of record indicates that the Veteran was previously diagnosed with:  generalized anxiety disorder in May 1998, which is the earliest diagnosis or treatment for an acquired psychiatric disorder; adjustment disorder with anxiety in October 1999; depression and anxiety in January 2002; bipolar disorder in December 2005; and dysthymic disorder in July 2007.

In this regard, the Board observes that the Veteran's November 2006 claim of entitlement to service connection for was depression.  VA has nonetheless considered the fact that the Veteran had been diagnosed with a number of psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  However, as discussed above, the VA examiner, in May 2010, only diagnosed the Veteran with depressive disorder.  Moreover, the most recent treatment records dated in March 2011 only reflect a diagnosis of depressive disorder.  The examiner was asked to provide an opinion as to the etiology of any current psychiatric disorder and the examiner complied with such directive.  As the Veteran did not present on VA examination with generalized anxiety disorder, adjustment disorder with anxiety, bipolar disorder, or dysthymic disorder, an examiner need not be asked to opine as to the etiology of any psychiatric disorder not found present.  Moreover, none of the Veteran's treatment providers have offered an opinion regarding the etiology of his acquired psychiatric disorders other than depressive disorder.

With respect to whether the Veteran's current acquired psychiatric disorder, diagnosed as depressive disorder, is related to service, he underwent VA examination in May 2010.  At that time, the examiner noted the Veteran's history of psychiatric treatment dated from 1990 to the present.  The Veteran described his depression and reported that such worsened during the winter months.  He reported that when he stopped drinking alcohol in 1986, he started noticing that his mood decreased.  He reported that his symptoms "first got bad" in 1990 and he was prescribed medication.  Subsequent to a review of the claims file and mental status examination, the examiner diagnosed the Veteran with depressive disorder.  The examiner opined that the Veteran's depressive disorder was less likely than not related to his active service.  He reasoned that, while the Veteran had received treatment for a mood disorder of some type for several years, the Veteran reported the onset of his significant depressive symptoms to be in 1990.  He indicated that there was no record of treatment or difficulties prior to 1990 and there was no record of any treatment or mental health difficulties while in service.  The examiner asserted that no information or self-report indicate that the Veteran experienced difficulties with depression until 1990, approximately 24 years after separation from service.  

The Board also notes here that in his statements made to VA during the course of the appeal, the Veteran asserted that he had been treated for depression since the early 1980's.  As indicated previously, to date, the Veteran has not identified a source of records demonstrating such treatment.  However, at the time of his VA examination in May 2010, he represented to the examiner that the onset of his depressive disorder was in 1990.  It remains unclear if the Veteran did not remember correctly his pertinent medical history or if his prior statements made in support of his claim were incorrect.  The Board finds the statements made contemporaneous to the VA psychiatric examination in May 2010 more probative than those made to VA during the course of the appeal as such were made in the course of seeking a medical evaluation.  In this regard, although the Federal Rules of Evidence do not apply to Veterans' jurisprudence, recourse to the Federal Rules of Evidence is appropriate where the Rules assist in the articulation of the Board's reasons and bases for a decision in a given case.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (finding Federal Rules of Evidence may supply guiding factors to be used by VA adjudicators in evaluating the probative value of medical evidence).  Here, the Board finds Rule 803 of the Federal Rules of Evidence to be instructive as this Rule provides an exception to hearsay rules with regards to statements made for the purpose of medical diagnosis or treatment.  This Rule acknowledges that there is a particular self-interest or need for honesty inherent in providing statements to medical personnel while seeking treatment, i.e., that the Veteran had significant personal cause to be honest and complete in describing his symptoms at the time he was seeking a medical evaluation.  Therefore, the Board finds the statements made contemporaneous to the VA psychiatric examination in May 2010 more probative than those made to VA during the course of the appeal.

As the May 2010 VA examiner based his opinion on a review of the claims file, the Veteran's subjective history, and a physical examination, the Board accords great probative weight to such opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, there is no contrary medical opinion of record.  

The Board notes that the Veteran has contended on his own behalf that his current acquired psychiatric disorder is related to service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's current acquired psychiatric disorder and service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service." Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

In the instant case, the Veteran is competent to describe his psychiatric symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, supra.  However, the Board accords his statements regarding the etiology of his current acquired psychiatric disorder little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his current acquired psychiatric disorder and his military service.  In contrast, the VA examiner, in May 2010, took into consideration all the relevant facts in providing his opinion, specifically to include the Veteran's self-reported psychiatric history as well as his service and post-service treatment records.  Therefore, the Board finds that the Veteran's contentions regarding the etiology of his current acquired psychiatric disorder are outweighed by the competent and probative VA opinion.  

To the extent that the Veteran has contended continuity of psychiatric symptomatology since his service discharge, the Board finds such statements to be competent.  Layno, 6 Vet. App. at 470.  In weighing credibility, however, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes that the available records reflect that the Veteran was initially treated for an acquired psychiatric disorder in 1998, over 30 years after service.  Moreover, the Veteran himself reports that he did not seek treatment for his psychiatric symptomatology until 1980 or 1990, which is at least 15 years after his service separation.  Additionally, the earliest records of psychiatric complaint and subsequent treatment dated in 1998 and 1999 are completely silent for any report by the Veteran of a psychiatric problem, to include depression, as a result of his military service.  The only evidence of a long-standing or continuous history of psychiatric complaints consists of the Veteran's statements made during the appellate period, in connection with his pending claim for VA benefits.  Therefore, the Veteran's lay assertions of continuity of symptomatology are not credible and thus not probative evidence in the present case.

In sum, the most probative evidence of record indicates that the Veteran's acquired psychiatric disorder was not incurred in or aggravated by his period of service and, therefore, service connection is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R.§ 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder, to include depressive disorder, is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


